Title: To Alexander Hamilton from William Ellery, 16 June 1794
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] June 16, 1794. “The Ship Fair American Benjamin Lee master bound from China to Newyork arrived here on the 12th of this month without a Manifest. I do not consider the Invoice exhibited a true copy of which goes with this Petition to be a manifest and thereby the master in my opinion has subjected himself to the Penalty in such case imposed by Law. He has petitioned the District Judge, and his Petition, with a Statement thereto annexed I am informed will be transmitted to you by this Post. I have read the Petition, and have no reason to doubt the truth of the allegations therein contained. Be pleased to make as early a decision on this case as may be convenient.…”
